United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-3225
                                 ___________

Guy Heide; Michael A. Kosel;           *
Duane Taylor,                          *
                                       *
            Petitioners,               *
                                       * Petition for Review
      v.                               * of an Order of the
                                       * Federal Aviation Administration.
Marion C. Blakely, Administrator,      *
Federal Aviation Administration;       *
Catherine M. Lang, Federal Aviation    *    [UNPUBLISHED]
Administration,                        *
                                       *
            Respondents.               *
                                  ___________

                            Submitted: August 3, 2007
                               Filed: August 13, 2007
                                ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Guy Heide, Michael Kosel, and Duane Taylor (petitioners) seek review of an
order of the Acting Associate Administrator for Airports (Administrator) of the
Federal Aviation Administration (FAA) denying relief on four consolidated
complaints--each brought under Part 16 of the Code of Federal Regulations and
alleging a scheme to defraud the federal government through false statements and
material omissions in connection with operations at the Minneapolis-St. Paul
International Airport (MSP). The Administrator held that petitioners’ first three
complaints were outside the FAA’s jurisdiction under Part 16 because the complaints
were not filed against a sponsor, proprietor, or operator of a federally assisted airport,
and because Part 16 is not an appropriate basis for suing individuals in their individual
capacities or for asserting criminal violations. She held that the claims in petitioners’
fourth complaint--alleging misconduct by the operator of MSP in connection with
1987 and 1992 noise exposure maps--were moot in light of the FAA’s acceptance of
more recent noise exposure maps.

       Upon review, we hold that the Administrator’s relevant factual findings are
supported by substantial evidence. See 49 U.S.C. § 46110 (factual findings are
conclusive if supported by substantial evidence). We further conclude that the
Administrator’s interpretations of the pertinent regulations are reasonable, see
Chevron U.S.A., Inc. v. Natural Res. Def. Council, 467 U.S. 837, 842-44 (1984)
(court should defer to agency administrator’s reasonable interpretation of regulations
where regulations were promulgated by agency pursuant to authority delegated by
Congress), and that her legal conclusions are not “arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law,” see 5 U.S.C. § 706; Friends of
Richards-Gebaur Airport v. FAA, 251 F.3d 1178, 1184-85 (8th Cir. 2001) (because
§ 46110 does not enunciate standard for reviewing FAA’s nonfactual determinations,
court turns to Administrative Procedure Act (APA) for appropriate standard; under
APA standard, review is “quite narrow” and court will not substitute its own judgment
for that of administrator; court should determine merely whether decision was based
on consideration of relevant factors and whether there has been clear error of
judgment).

      We also conclude that there is no merit to petitioners’ unexplained assertions
of due process violations. The Administrator dismissed petitioners’ complaints
pursuant to express statutory and regulatory authority. See 49 U.S.C. § 46101(a)(3)
(Administrator may dismiss complaint without hearing when he or she is of opinion

                                           -2-
that complaint does not state facts that warrant investigation or action); 14 C.F.R.
§ 16.25 (authorizing dismissal of Part 16 complaint with prejudice if complaint
appears on its face to be outside Administrator’s jurisdiction or not to state claim that
warrants investigation or further action); Mathews v. Eldridge, 424 U.S. 319, 334-35
(1976) (due process is flexible and calls for such procedural protections as particular
situation demands; among relevant factors is fiscal and administrative burden on
government that additional or substitute procedure would entail).

      The petition for review is denied. All pending motions on appeal are denied.
                       ______________________________




                                           -3-